In re Aesthetech Corp.; Cabot Industries Inc.; Surgitek/MEC; CV Sub 1987 *1279Inc.; Surgitek Inc.; Cooper Companies Inc.; Natural Y Surgical Specialties; Medical Engineering Corp.; CVI Merger Corporation; Sirod Corporation; CopperSurg-ieal Inc.; Bristol-Myers Squibb Co.; Markham Medical International; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 92-2589; to the Court of Appeal, Fourth Circuit, No. 96CW-2731.
Denied.
TRAYLOR, J., recused.
KNOLL, J., recused.